351 S.E.2d 748 (1987)
318 N.C. 695
John H. McMURRAY, Ancillary Administrator of the Estate of Patricia W. Galyon (Deceased), and Ginny Galyon, Jeffrey Keith Galyon and Steven Wayne Galyon
v.
SURETY FEDERAL SAVINGS AND LOAN ASSOCIATION.
No. 653P86.
Supreme Court of North Carolina.
January 6, 1987.
Mitchell, Teele, Blackwell, Mitchell & Smith, Valdese, for plaintiffs.
Byrd, Byrd, Ervin, Blanton, Whisnant & McMahon, Morganton, for defendant.


*749 ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of January 1987."